ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_09_EN.txt. 294



                          SEPARATE OPINION
                          OF JUDGE ROBINSON



   Right to self-determination under customary international law — Importance of
pre-1960 General Assembly resolutions in the development of the right to self-
determination as a rule of customary international law — Role of the Declaration
on the Granting of Independence to Colonial Countries and Peoples
(resolution 1514 (XV)) in the development of the right to self-determination as a
rule of customary international law — Whether purported consent to the
detachment of the Chagos Archipelago was a free and genuine expression of the
will of the people of Mauritius including the Chagossians — Right to self-
determination as a norm of jus cogens — The need to find a solution for the plight
of the Chagossians.

   1. I have voted in favour of all the ﬁndings in the operative paragraph
of the Court’s Opinion. The purpose of this separate opinion is to address
issues that have either not been dealt with in the Court’s Advisory Opin-
ion or, in my view, not suﬃciently stressed, clariﬁed or elaborated.

   2. Part I will be devoted to an analysis of General Assembly resolu-
tions in the period 1950 to 1957 and the Declaration on the Granting of
Independence to Colonial Countries and Peoples, resolution 1514 (herein-
after “1514”) with a view to demonstrating their impact on the develop-
ment of the right to self-determination as a rule of customary international
law. Part II will address the status of the right to self-determination as a
norm of jus cogens. Part III will examine the question of Mauritius’ “con-
sent” to detachment against the background of the requirement that
decolonization must reﬂect the free and genuine will of the peoples con-
cerned. Part IV will be devoted to the situation of the Chagossians.



                                Introduction

  3. These proceedings present a snapshot of the classic workings of a
political and economic system — European colonialism — that, in its
application, wrought more death, injury, suﬀering and injustice than any
other in the history of mankind. But man’s basic humanity came to the
fore and was reﬂected in the growth and maturation of a right whose
basis is respect for the inherent dignity and worth of the human person.
This right — the right to self-determination and independence — eﬀected
the release of more than one-third of the population of the world from
the chokehold that colonialism had placed on almost every continent.


203

295          separation of the chagos (sep. op. robinson)

                             Part I:
      General Assembly Resolutions in the Period 1950 to 1957
                      and Resolution 1514


                      General Assembly Resolutions
                        in the Period 1950-1957
   4. From 1950 to 1957 the General Assembly on several occasions
addressed the right to self-determination. The Advisory Opinion has not
suﬃciently addressed the signiﬁcance of these resolutions and their con-
tribution to the development of the right to self-determination as a rule of
customary international law.
   5. An important part of the history of the development of the right to
self-determination as a rule of customary international law is that the
United Nations has always been very clear in treating it as a fundamental
human right. Thus, the ﬁrst set of United Nations resolutions addressing
this subject relate to the inclusion in the proposed International Cov-
enants on Human Rights of an article on the right to self-determination.
The signiﬁcance of this approach is that the right has the same basis as all
other fundamental human rights, that is, respect for the inherent dignity
and worth of the human person.

   6. Resolution 421 (V) of 1950 called on the Commission of Human
Rights to “study ways and means which would ensure the right of peoples
and nations to self-determination”. Section D of the resolution which was
speciﬁcally devoted to this study was adopted by 30 to 9 votes with
13 abstentions.
   7. In the preamble of resolution 545 (VI) of 1952, the General Assem-
bly recognized the right to self-determination as a fundamental human
right and decided that an article on the right should be included in the
proposed International Covenants on Human Rights as follows: “All
peoples shall have the right of self-determination.” The preamble was
adopted by 41 votes in favour, 7 against, and 2 abstentions. The article
for inclusion in the proposed Covenant was adopted by 36 votes in
favour, 11 against and 12 abstentions.
   8. In 1952, at its seventh session the General Assembly adopted resolu-
tion 637 A (VII), which stated in its preamble that the right of peoples
and nations to self-determination is a “prerequisite to the full enjoyment
of all fundamental human rights”. The resolution urged Member States
to “recognize and promote the realization of the right of self-determination
of the peoples of Non-Self-Governing and Trust Territories”. It also
stated that the freely expressed wishes of the peoples should be “ascer-
tained through plebiscites or other recognized democratic means, prefer-
ably under the auspices of the United Nations”. Resolution 637 A (VII)
was adopted by 40 votes in favour, 14 against with 6 abstentions. Also,
resolution 637 C (VII) called on the Commission of Human Rights to

204

296           separation of the chagos (sep. op. robinson)

make recommendations concerning international respect for the right of
peoples to self-determination. Resolution 637 C (VII) was adopted with
42 in favour, 7 against and 8 abstentions.


   9. In 1953, the General Assembly adopted resolution 738 (VIII) “invit-
ing the Commission on Human Rights to make recommendations con-
cerning international respect for the right of peoples and nations to
self-determination”. The resolution was adopted by 43 votes in favour
with 9 against and 5 abstentions.

   10. In 1954, in resolution 837 (IX) the General Assembly stepped up
the pressure on the Commission on Human Rights by requesting it to
“complete its recommendations concerning international respect for the
right of peoples and nations to self-determination, including recommen-
dations concerning their permanent sovereignty over their natural wealth
and resources”. This resolution was adopted with 41 votes in favour, with
11 against and 3 abstentions.

   11. Notably, from as early as 1955 the view was being expressed by the
United Nations Secretariat that the General Assembly “had already
recognized the right of peoples and nations to self-determination;
the next step was to formulate an appropriate article by which States
would undertake a solemn obligation to promote and respect that
right” 1.
   12. In 1955, the Third Committee of the General Assembly adopted a
provision to be inserted in the two draft Covenants on Human Rights in
identical language, acknowledging that “all peoples have the right of self-
determination”. What is to be noted here is the diﬀerence between this
formulation and the earlier formulation in resolution 545 (VI) in 1952
that “[a]ll peoples shall have the right to self-determination” 2. The formu-
lation in the 1955 resolution is declaratory of an existing right. The provi-
sion also stipulated that all “States Parties, including those having
responsibility for the administration of Non-Self-Governing . . . Territo-
ries [should] promote the realization of [that] right”. The records of the
Third Committee reveal a marked diﬀerence in the position of those
States supporting the right to self-determination and its inclusion in the
two draft Covenants on Human Rights and those States, principally colo-
nial Powers, opposing that position.




  1  United Nations General Assembly, Tenth Session, “Annotation on the text of the
draft International Covenants on Human Rights”, UN doc. A/2929, 1 July 1955, Chap. IV,
p. 40, para. 4.
   2 United Nations General Assembly, “Report of the Third Committee, Draft Interna-

tional Covenants on Human Rights”, UN doc. A/3077, 8 December 1955.

205

297         separation of the chagos (sep. op. robinson)

   13. Perhaps the most important resolution adopted in the period, and
certainly the one that received the greatest support, was resolu-
tion 1188 (XII) of 11 December 1957. In that resolution, which was
adopted by 65 votes to none with 13 abstentions, the General Assembly
reaﬃrmed that “Member States shall, in their relations with one another,
give due respect to the right of self-determination”.

  14. Thus, between 1950 and 1957, the General Assembly adopted eight
resolutions on the right of peoples and nations to self-determination and
independence. Each resolution was adopted by a majority of the member-
ship of the United Nations. The records reveal that with the exception of
one year the votes trended towards an increase in the majority supporting
the resolutions. Generally, the resolutions called for respect for and
implementation of the right to self-determination by States, particularly
by including in the two proposed Covenants on Human Rights an article
on that right. The seven-year period from 1950 to 1957 ended with the
adoption of a resolution, with no negative votes, calling for States to
respect the right to self-determination.

   15. One can see in the resolutions the strong determination of the Gen-
eral Assembly to aﬃrm the existence of the right to self-determination
and to ensure that colonial Powers understood that they had an obliga-
tion to respect that right. An interesting feature of the debates in that
seven-year period was the recognition that the right to self-determination
was a human right and one that was indispensable for the enjoyment of
all human rights. At the same time the States promoting the right to self-
determination, no doubt inspired by the foundational principle in Arti-
cle 1, paragraph 2, of the United Nations Charter (hereinafter “the
Charter”), made a strong connection between the self-determination of
peoples and the development of friendly relations among nations. That
article, along with Article 55 of the Charter, shows that the Charter saw
self-determination as a basis for the development of friendly relations
among all nations.

  16. The General Assembly was unrelenting in the attention that it paid
to the development of the right to self-determination. The resolutions
adopted in the seven-year period instilled conﬁdence in peoples under
colonial domination. Between 1957 and 1960, and prior to the adoption
of 1514 on 20 December 1960, 18 countries under colonial domination
became independent.
  17. It is arguable that the analysis of the ﬂurry of General Assembly
resolutions over the seven-year period 1950 to 1957 shows that State
practice and opinio juris combined to establish the right to self-
determination as a rule of international law by 1957 and that, conse-
quently, when these 18 countries — all African with the exception of
one — became independent, they did so in exercise of an existing right
under international law. Addressing the South African Parliament in

206

298           separation of the chagos (sep. op. robinson)

February 1960, the British Prime Minister, Sir Harold MacMillan, speak-
ing of the growth of African independence, said: “The wind of change is
blowing through this continent and whether we like it or not, this growth
of national consciousness is a political fact.” 3 Sir Harold, in this famous
speech, accurately foresaw that the momentum towards independence
that had been building up — no doubt due in part to the activity of the
General Assembly — would lead to the independence of dozens of Afri-
can countries. In September of 1960 alone, 15 countries became indepen-
dent.



   Resolution 1514 (XV): Declaration on the Granting of Independence
                    to Colonial Countries and Peoples
   18. The right to self-determination, the nascent beginnings of which
could be witnessed from the Covenant of the League of Nations, and the
development of which progressed steadily from 1945 to 1950, experienced
a very rapid growth from 1950 to 1957 and reached a crescendo when the
landmark 1514 was adopted on 20 December 1960 4. Resolution 1514 and
resolution 2625 of 1970, Declaration on Principles of International Law
concerning Friendly Relations and Co-operation among States in accor-
dance with the Charter of the United Nations (hereinafter the “Friendly
Relations Declaration”) are among the greatest achievements of the
United Nations, and their adoption at such a relatively early period in the
life of the United Nations shows an admirable sensitivity on the part of
that body to global issues relating to equality, justice, development and
peace. They both reﬂect customary international law. Today the
United Nations consists of 193 Members and about one-half of that
membership can with conﬁdence trace their independence to rights and
obligations established by 1514.
   19. I set out below brief comments on 1514.


Preamble
   20. Perhaps the most important preambular paragraph is the very last
in which the General Assembly “solemnly proclaims the necessity of bring-
ing to a speedy and unconditional end colonialism in all its forms and
manifestations”. European colonialism had been in existence for over
400 years and had resulted in inequality, loss of liberty, untold human
suﬀering, immeasurable loss of life and, generally, ﬂagrant violations of
  3  Souvenir of visit by the Rt. Hon. Harold MacMillan, Prime Minister of the
United Kingdom to the Houses of Parliament, Cape Town on Wednesday 3 February 1960,
pp. 5-14 (with Verwoerd’s Vote of Thanks, pp. 15-17) (Cape Town, Cape Times, 1960).
   4 Resolution 1514 (XV), Declaration on the Granting of Independence to Colonial

Countries and Peoples (adopted 14 December 1960).

207

299             separation of the chagos (sep. op. robinson)

fundamental human rights in Africa, Asia, the Americas and the Carib-
bean. This preamble makes it clear that the United Nations was resolute
in its requirement that colonialism as a political and economic system had
to end as quickly as possible.

  21. Brief comments on the operative paragraphs of 1514 are set out
below:

Paragraph 1
          “The subjection of peoples to alien subjugation, domination and
       exploitation constitutes a denial of fundamental human rights, is con-
       trary to the Charter of the United Nations and is an impediment to
       the promotion of world peace and co-operation.”
  22. In 1955, 29 countries from Africa and Asia met in Bandung, Indo-
nesia to discuss western colonialism and other related issues. Paragraph 1
of 1514 repeats verbatim paragraph 1 (b) of the Final Communiqué of
that Conference 5.
  23. Not much attention was paid during the proceedings to this para-
graph, which enures for the beneﬁt of dependent peoples. In the oral
hearing, only one participant commented on it. But in my view it is of
fundamental importance in understanding what 1514 seeks to achieve.
Alien subjugation, alien domination and alien exploitation are the classic
features of colonialism. In this paragraph, 1514 neatly encapsulates the
horrors of colonialism. Exploitation is at the epicentre of colonialism. It
was a political and economic system of governance that was wholly
exploitative of dependent peoples; when it was twinned with the enslave-
ment of people of African descent, as it was in Mauritius for over
100 years, and in North and South America and the Caribbean for hun-
dreds of years, its ugly underbelly was exposed. In 1753, Jamaica was
Britain’s most valuable colony. The average white Jamaican was
52.3 times wealthier than the average white person in England and
Wales 6. This apparent asymmetry was due to raw exploitation through
enslavement, the economic crutch of colonialism.


   5  Final Communiqué of the Asian-African Conference of Bandung (24 April 1955).
   6  Trevor Burnard, Mastery, Tyranny and Desire: Thomas Thistlewood and His Slaves
in the Anglo-Jamaican World, University of North Carolina Press, 2004, p. 15, p. 104.
Thomas Thistlewood was an Englishman who came to Jamaica to make his fortune.
He worked on several sugarcane plantations and eventually owned one. He kept a diary
recording his daily activities for the entirety of his life in Jamaica. His favourite punish-
ment for a runaway enslaved person was to coerce another enslaved person to defecate in
the runaway’s mouth, which was then gagged for four to ﬁve hours. This is an example
of what is meant by alien subjugation and domination, condoned and legitimated by the
political, economic and legal systems established by colonialism. See also Douglas Hall, In
Miserable Slavery: Thomas Thistlewood in Jamaica, 1750-86, University of the West Indies
Press, 1999.

208

300           separation of the chagos (sep. op. robinson)

   24. Paragraph 1 provides the rationale for 1514, which must be read
and interpreted against that background. The paragraph identiﬁes three
features of the subjection of peoples to alien subjugation, domination and
exploitation. First, the subjection is a denial of fundamental human
rights. It is therefore a denial of rights that exist under customary interna-
tional law, some of them of a peremptory character. The paragraph
stresses the link between the right to self-determination and the enjoy-
ment of human rights that the resolutions adopted in the seven-year
period between 1950 and 1957 also emphasized. Colonialism, seen
through the prism of 1514, breaches customary international law. Second,
the subjection of peoples to alien subjugation, domination and exploita-
tion is contrary to the Charter; in particular it would be contrary to the
purposes and principles of the Charter. Third, it is an impediment to the
promotion of world peace and co-operation. Again, the principles set out
in Article 1 of the Charter address the maintenance of peace and the
achievement of international co-operation. In short this paragraph pro-
claims that colonialism is contrary to international law.



   25. As envisaged by 1514, the three classic features of colonialism —
alien subjugation, exploitation, and domination — are to be eliminated
through the exercise of the right to self-determination.


Paragraph 2
         “All peoples have the right to self-determination; by virtue of that
      right they freely determine their political status and freely pursue their
      economic, social and cultural development.”
   26. As important as paragraph 1 is, paragraph 2 is the central pillar on
which the entire resolution is structured. All the other paragraphs acquire
meaning in light of this paragraph. In particular, the ills identiﬁed in
paragraph 1 are to be remedied by the exercise of the right to self-
determination, proclaimed by, and deﬁned in this paragraph, which could
easily have been placed ﬁrst.
   27. This paragraph enures for the beneﬁt of dependent peoples and
must be read against the background of several General Assembly resolu-
tions that prodded the Human Rights Commission to include in the two
draft Covenants on Human Rights, a provision on the right to self-
determination. The language of this paragraph is similar to the wording
recommended by the Third Committee to the General Assembly in 1955,
and diﬀers from the wording of the 1952 resolution which read: “All peo-
ples shall have . . .”. The paragraph is declaratory of an existing right. An
important feature of this paragraph is that it tells us what self-
determination means: self-determination ﬁnds expression through the

209

301           separation of the chagos (sep. op. robinson)

freedom of peoples to determine their political status. It therefore sets the
standard by which the transition from colonial to independent status is to
be measured. For self-determination to be lawful, it must accord with
the free and genuine expression of the will of the peoples as to their
political status.



Paragraph 3
        “Inadequacy of political, economic, social or educational prepar-
      edness should never serve as a pretext for delaying independence.”

   28. The paragraph makes clear that the exercise of the right to self-
determination, reﬂected in the freedom of all peoples to determine their
political status, is not to be delayed on the basis of inadequate prepared-
ness. It directly addresses the conduct of colonial Powers. The back-
ground to the paragraph is the colonial practice of using lack of
preparedness as a pretext for delaying independence. The mantra of col-
onial administrations was that dependent peoples cannot be independent
until they had gone through a myriad of preparatory constitutional
stages, the last of which was usually internal self-government. Gradual-
ism in relation to the right of dependent peoples to independence through
their freely expressed will was a basic feature of colonialism. It was out-
lawed by 1514. There is a subtle relationship between this paragraph and
Article 73 (b) of the Charter, in which administering Powers are man-
dated to assist non self-governing territories “in the progressive develop-
ment of their free political institutions, according to the particular
circumstances of each territory and its peoples and their varying stages of
advancement”. This embrace of gradualism, which may have been war-
ranted in 1945, is rejected by 1514. The distance between 1945 and 1960
is remarkable.



Paragraph 4
         “All armed action or repressive measures of all kinds directed
      against dependent peoples shall cease in order to enable them to exer-
      cise peacefully and freely their right to complete independence, and
      the integrity of their national territory shall be respected.”

  29. This paragraph shows a sensitivity on the part of the General
Assembly to the imbalance in the power relationship between a colonial
administration and a dependent people. Again, it directly addresses
the conduct of colonial Powers. It is very blunt in the obligations it

210

302             separation of the chagos (sep. op. robinson)

imposes on colonial Powers not to use repressive measures to prevent
dependent peoples exercising their right to self-determination and inde-
pendence. Importantly, it also tells colonial Powers that they must respect
the integrity, that is, the wholeness of the national territory of dependent
peoples.

Paragraph 5
         “Immediate steps shall be taken, in Trust and Non-Self-Governing
      Territories or all other territories which have not yet attained inde-
      pendence, to transfer all powers to the peoples of those territories,
      without any conditions or reservations, in accordance with their freely
      expressed will and desire, without any distinction as to race, creed or
      colour, in order to enable them to enjoy complete independence and
      freedom.”
   30. Again, as in the case of the two previous two paragraphs, the
addressees of this paragraph are the colonial Powers. It requires colonial
States to transfer all powers to colonized peoples in conformity with their
freely expressed will so that they can become free and independent. It is
very relevant to this case. It has a temporal element in that it requires that
colonial Powers take immediate steps to ensure that this is achieved.

   31. When this paragraph is read in conjunction with paragraph 7,
which requires all States to observe faithfully and strictly the provisions
of the Declaration, it becomes clear that the attainment of independence
by colonized peoples is not a grant or gift from the colonizing State.
Rather, independence results from the discharge by the colonizing State
of an obligation imposed on it by international law. It is also clear from
this paragraph, as well as from paragraph 2, that the basis for the transfer
of power from colonizer to colonized is the freely expressed will of the
peoples. The Court said as much in Western Sahara when it held, in con-
struing paragraphs 2 and 5, that the “application of the right of self-
determination requires a free and genuine expression of the will of the
peoples concerned” 7. Action by a colonial Power that prevents the transi-
tion from colonial domination to independence from taking place in
accordance with the free and genuine expression of the will of the peoples
is unlawful. However, the freely expressed will of dependent peoples is
not only a criterion by which the lawfulness of the application of the right
to self-determination is measured; it is also the basis for the exercise of
that right, that is, it requires that, when colonial peoples through their
freely expressed wishes, call for self-determination and independence,
power should be transferred to them by the colonial authorities forth-
with.


  7   Western Sahara, Advisory Opinion, I.C.J. Reports 1975, p. 32, para. 55.

211

303           separation of the chagos (sep. op. robinson)

Paragraph 6
        “Any attempt aimed at the partial or total disruption of the national
      unity and the territorial integrity of a country is incompatible with
      the purposes and principles of the Charter of the United Nations.”

   32. Again, the addressees of this paragraph are colonial Powers. It
deals with the important question of the integrity of the national territory
of dependent peoples. Territorial integrity is addressed four times in 1514.
The last preambular paragraph speaks of the inalienable right that all
peoples have to the integrity of their national territory. The fourth para-
graph requires that colonial States respect the integrity of the national
territory of dependent peoples. Paragraph 6 goes a step further by declar-
ing that an attempt by an administering Power to dismember partially or
totally the national unity and territorial integrity of a country is incom-
patible with the purposes and principles of the Charter. This paragraph
incorporates a very serious and solemn declaration. The fourth reference
to territorial integrity is in paragraph 7, which calls for respect for the
sovereign rights of all peoples and their territorial integrity. The relevance
of this paragraph to this case is that it clariﬁes that the unit for self-
determination for colonial peoples is their territory in its entirety.

   33. Territorial integrity is presented in this paragraph and elsewhere as
a critically important element of the right to self-determination. There are
three references to the Charter in 1514, namely, in paragraphs 1, 6 and 7.
Of the three, paragraph 6 is the only one that directly speaks of incom-
patibility with the purposes and principles of the Charter. Since these pur-
poses and principles are generally recognized as reﬂecting customary
international law, and by some, as embodying norms of jus cogens, 1514
has placed a breach of respect for the territorial integrity of dependent
peoples at the very highest level in international law.

   34. The United Kingdom argued that the right to self-determination
did not become customary international law until the adoption of the
Friendly Relations Declaration in 1970, which it agrees reﬂects customary
international law. It stressed that the Friendly Relations Declaration was
adopted by consensus after six years of negotiations and, hence, was more
carefully considered than 1514, which was adopted within a shorter
period. It also contended that there was a signiﬁcant diﬀerence between
paragraph 6 of 1514 and paragraph 7 of the Friendly Relations Declara-
tion. Whereas the former addresses the territorial integrity of a “coun-
try”, the United Kingdom notes that paragraph 7 speaks of the territorial
integrity or political unity of sovereign and independent States. Accord-
ingly the United Kingdom argued that what was protected by customary
international law was the territorial integrity of sovereign States and not
the territorial integrity of a non-self-governing territory prior to indepen-
dence. However, it is not surprising that resolution 2625 references States

212

304           separation of the chagos (sep. op. robinson)

while 1514 does not. This is so because 1514 is wholly concerned with the
rights of colonial peoples to self-determination and independence, while
the subject of resolution 2625 is the rights and duties of sovereign States.
In any event, although resolution 2625 does not set out to deal with colo-
nial peoples, the 14th preambular paragraph treats their situation as fol-
lows: “Convinced in consequence that any attempt aimed at the partial or
total disruption of the national unity and territorial integrity of a State or
country or at its political independence is incompatible with the purposes
and principles of the Charter.” This provision is a replica of paragraph 6
of 1514 except that there is a reference not only to the territorial integrity
of a country, but also that of a State. It is made abundantly clear that the
right to self-determination has a territorial dimension that colonial Pow-
ers are obliged to respect. The unit for self-determination is the territory
of colonial peoples in its entirety.



Paragraph 7
         “All States shall observe faithfully and strictly the provisions of the
      Charter of the United Nations, the Universal Declaration of Human
      Rights and the present Declaration on the basis of equality, non-
      interference in the internal aﬀairs of all States, and respect for the
      sovereign rights of all peoples and their territorial integrity.”

   35. This paragraph addresses an obligation that is imposed on all
States. That 1514 is normative and binding is reﬂected in this paragraph
which requires all States to observe “faithfully and strictly” the provisions
of the resolution as well as those of the Charter and the Universal Decla-
ration of Human Rights. 1514 is in good company when it is placed
alongside those two instruments of such seminal and pivotal importance.
It occupies the same lofty space as those two instruments. Certainly the
Universal Declaration of Human Rights reﬂects customary international
law. By placing 1514 in the same bracket as the Universal Declaration,
the General Assembly sent a clear message as to how it was to be viewed
by the international community.

   36. While 1514, in a general sense, is addressed to the international
community as a whole, there are some paragraphs in respect of which the
direct addressees are colonial Powers, and these paragraphs speciﬁcally
identify their obligations in respect of dependent peoples; other para-
graphs enure more speciﬁcally for the beneﬁt of dependent peoples, iden-
tifying the rights which they have on the road to independence. Of course,
all the paragraphs directly implicate both dependent peoples and the
colonial Powers as well as the international community at large.



213

305            separation of the chagos (sep. op. robinson)

   Status of Resolution 1514 (XV) and the Right to Self-Determination
                     as Customary International Law
  37. 1514 was adopted with a vote of 89 in favour, none against and
9 abstentions. That 89 States supported 1514 and not a single State voted
against it must count for something in assessing its legal status; it must be
taken as strong evidence of the international community’s acceptance,
not only of its content and but also of the normative value of that con-
tent. In fact, the lack of negative vote is strong evidence of the element of
opinio juris required for the formation of customary international law.

  38. In Legality of the Threat or Use of Nuclear Weapons 8, the Court
found that resolutions adopted with substantial numbers of negative
votes and abstentions did not have the opinio juris necessary for the for-
mation of customary international law. That ﬁnding has absolutely no
application to 1514, which had no negative votes and relatively few
abstentions — only 9 — about 10 per cent of the total votes. After com-
menting that the number of abstentions was relatively low, Rosalyn Hig-
gins, later to become a Member and President of the Court, concluded
that “[t]he resolution must be taken to represent the wishes and beliefs of
the full membership of the United Nations” 9. Plainly speaking, by the
end of 1960, the colonial Powers recognized that the movement of colo-
nial peoples to independence had become irreversible. The wind of change
of which Sir Harold MacMillan had spoken ten months before had, by
the end of 1960, taken on the force of a hurricane.


   39. The development of the right to self-determination, which had
commenced even before adoption of the Charter in 1945, reached a water-
shed with the adoption of 1514 in December 1960.
   40. 1514 expresses in solemn form the right that had developed from
the mandate system after the First World War, was enshrined in Arti-
cle 1, paragraph 2, of the Charter and reﬂected in a number of General
Assembly resolutions between 1950 and 1957. These resolutions played
an important role in the development of the right as a rule of customary
international law. In Legality of the Threat or Use of Nuclear Weapons,
the Court held that “a series of resolutions may show the gradual evolu-
tion of the opinio juris required for the establishment of a new rule” 10. It
may be argued that the eight General Assembly resolutions adopted over
a period of seven years show the evolution of the opinio juris required for
the establishment of the right to self-determination as a rule of customary

   8  Legality of the Threat or Use of Nuclear Weapons, Advisory Opinion, I.C.J. Reports
1996 (I), p. 255, para. 71.
    9 Rosalyn Higgins, The Development of International Law through the Political Organs

of the United Nations, Oxford University Press (OUP), 1963, p. 101.
    10 Legality of the Threat or Use of Nuclear Weapons, Advisory Opinion, I.C.J. Reports

1996 (I), p. 255, para. 70.

214

306              separation of the chagos (sep. op. robinson)

international law, and general practice suﬃcient to meet the requirement
for the formation of a rule of customary international law.


   41. The main diﬀerence between 1514 and the pre-1960 resolutions is
that the latter did not fully deﬁne the right to self-determination. It was
left to 1514 to demarcate the contours of that right. Nonetheless, 1514’s
relationship and connectedness with that group of resolutions cannot be
overlooked. The largest number of countries to become independent in a
single year did so in 1960, prior to the adoption of 1514, and achieved
their independence on the back of these eight resolutions. Thus while they
did not fully deﬁne the right to self-determination, they certainly laid the
foundation for 1514’s historic achievement in deﬁning with greater clarity
than had been done before the content and scope of the right to self-
determination. In paragraph 150 of the Advisory Opinion — after noting
that 28 countries achieved independence in the 1960s — the Court
expressed the view that “there is a clear relationship between resolu-
tion 1514 (XV) and the process of decolonization following its adoption”.
This is certainly a fair conclusion but, by the same token, would it not be
equally true to speak of a clear relationship between the eight resolutions
and the achievement of independence by 18 countries prior to the adop-
tion of 1514? The fact that the pre-1960 resolutions do not fully deﬁne the
right to self-determination does not mean that they do not have norma-
tive elements. For example, the resolutions recognize the right to self-
determination as a fundamental human right, and envisaged it as a
“prerequisite to the full enjoyment of all human rights”, urged Member
States to recognize and promote the right of self-determination of the
people of non-self-governing countries. They also stated that the freely
expressed wishes of the people should be ascertained through recognized
democratic means and declared that all peoples have the right to self-
determination, implying that the right is existing. Moreover, one resolu-
tion called on States to give due respect to the right to self-determination,
a resolution that had no negative votes and 13 abstentions. In light of the
foregoing, the pre-1960 resolutions should not be overlooked as they
include normative elements contributing to the growth of the right to
self-determination into a customary rule of international law.

  42. Even though it is arguable that the right to self-determination
became a rule of customary international law in 1957, it may be safer to
conclude that its crystallization as a rule of customary international law
took place in 1960 with the adoption of 1514. In 1963, Rosalyn Higgins
concluded that 1514, “taken together with seventeen years of evolving
practice by the United Nations organs, provides ample evidence that
there now exists a legal right to self-determination” 11.


  11   Higgins, Rosalyn, op. cit., p. 104.

215

307              separation of the chagos (sep. op. robinson)

   43. In 1966, the General Assembly adopted by consensus the Interna-
tional Covenant on Economic, Social and Cultural Rights (hereinafter
“ICESCR”) and the International Covenant on Civil and Political Rights
(hereinafter “ICCPR”). Common Article 1 of both Covenants provides
that “[a]ll peoples have the right of self-determination. By virtue of that
right they freely determine their political status and freely pursue their
economic, social and cultural development.” This is precisely the lan-
guage used in 1514. Written in the present tense, this is very strong and
forceful language, declaratory of existing rights. Indeed the entire Decla-
ration is clear and unequivocal in the language it uses. Rosalyn Higgins
captures very well the essence and spirit of the resolution when she com-
mented that “the right to self-determination is regarded not as a right
enforceable at some future time in indeﬁnite circumstances, but a legal
right here and now” 12.
   44. The question of the relationship between the right to self-
determination in the context of decolonization and its broader applica-
tion outside that context is addressed by the Court in paragraph 144. The
Court clariﬁed that its Advisory Opinion is conﬁned to the right to
self-determination in the context of decolonization. However, the fact
that the right to self-determination set out in paragraph 2 of 1514 is not
only included in the two Covenants, but included as the ﬁrst article in
both, speaks to its signiﬁcance not merely as a fundamental human right,
but as one that is seen as indispensable for the enjoyment of all the rights
set out in the two Covenants. During the drafting of the two Covenants
some countries, principally western colonial Powers, opposed the inser-
tion of the right to self-determination in the two Covenants on the basis
that it was a collective right. However, at the instigation of other coun-
tries, mainly developing countries, the right was included in the two Cov-
enants on the basis that it was indispensable for the enjoyment of the
individual rights set out in the two Covenants.
   45. The incorporation of the right to self-determination as the ﬁrst
article in the two international Covenants, which have received wide-
spread ratiﬁcations, solidiﬁes its development as a fundamental human
right, and indeed, the foundation for all other human rights. There is a
unity in the right to self-determination that serves the purposes of 1514 —
the right of all peoples to determine their political status through their
freely expressed will in the context of decolonization — and the right to
self-determination that serves the purposes of the two Covenants — the
enjoyment of fundamental rights by every individual. This unity is
achieved by the existence of a common basis applicable to both purposes,
namely, respect for the inherent dignity and worth of the human person.


  46. The development of the right to self-determination as a basic
human right is wholly consistent with the post-Second World War focus
  12   Higgins, Rosalyn, op. cit., p. 100.

216

308             separation of the chagos (sep. op. robinson)

on individual human rights, itself the greatest advance in international
law since 1945. The right is therefore located at the very centre of this
great normative development. In that regard, the Court held that 1514
“provided the basis for the process of decolonization which has resulted
since 1960 in the creation of many States” 13.


   47. In conclusion, 1514 is a normative-laden declaration, rich with ore
protective of values fundamental to the international community. The
resolution is as potent a force for liberation and justice as was emancipa-
tion following the abolition of enslavement in many parts of the world in
the 1830s.


                                 Part II:
              The Status of the Right to Self-Determination
                        as a Norm of JUS COGENS

  48. This part commences with an examination of the Court’s case law
on jus cogens with a view to ascertaining the assistance that it oﬀers in
considering this question. The opinion will then examine the jus cogens
character of the right to self-determination from the point of view of the
law of treaties and the law of State responsibility.
  49. An interesting feature of the Court’s Advisory Opinion is that it
oﬀers no comment on the question of the status of the right to self-
determination as a norm of jus cogens. This feature is remarkable in light
of the fact that a high number of participants in the proceedings argued
that the right to self-determination is a norm of jus cogens. While the
Court is not obliged to address all the arguments raised in proceedings
brought before it, one would have expected that in view of the obvious
importance attached by so many participants to the characterization of
the right to self-determination as a norm of jus cogens, it would have
devoted some time to this question. In its Advisory Opinion the Court is
content to follow its earlier characterization in the case concerning East
Timor of the right as one that establishes obligations erga omnes.

   50. This approach might appear to be an example of what some see as
a general reluctance on the part of the Court to engage fully with the
concept of jus cogens. However, an examination of the Court’s case law
shows that in the past it has made reference to jus cogens on many occa-
sions and has actually pronounced on its application in a number of
cases. In my view, the Court’s case law, State practice and opinio juris,
and scholarly writing are suﬃcient to warrant characterizing the right to
self-determination as a norm of jus cogens, and to justify the conclusion
that it possessed that status in the relevant period 1965-1968.
  13   Western Sahara, Advisory Opinion, I.C.J. Reports 1975, p. 32, para. 57.

217

309           separation of the chagos (sep. op. robinson)

   51. Before commencing an examination of the Court’s case law on jus
cogens, it is useful to comment brieﬂy on three cases that are relevant to
the issues raised by the norm of jus cogens in these proceedings.
   52. The Reservations to the Convention on the Prevention and Punish-
ment of the Crime of Genocide Advisory Opinion, 1951 is cited because,
although not addressing jus cogens in explicit terms, it contains a passage
that has been interpreted as highlighting features of that norm. Below is
the passage:
         “The origins of the Convention show that it was the intention of the
      United Nations to condemn and punish genocide as ‘a crime under
      international law’ involving a denial of the right of existence of entire
      human groups, a denial which shocks the conscience of mankind and
      results in great losses to humanity, and which is contrary to moral law
      and to the spirit and aims of the United Nations (Resolution 96 (I) of
      the General Assembly, December 11th 1946). The ﬁrst consequence
      arising from this conception is that the principles underlying the Con-
      vention are principles which are recognized by civilized nations as bind-
      ing on States, even without any conventional obligation. A second
      consequence is the universal character both of the condemnation of
      genocide and of the co-operation required ‘in order to liberate mankind
      from such an odious scourge’ (Preamble to the Convention).
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         The objects of such a convention must also be considered. The
      Convention was manifestly adopted for a purely humanitarian and
      civilizing purpose. It is indeed diﬃcult to imagine a convention that
      might have this dual character to a greater degree, since its object on
      the one hand is to safeguard the very existence of certain human
      groups and on the other to conﬁrm and endorse the most elementary
      principles of morality. In such a convention the contracting States do
      not have any interests of their own; they merely have, one and all, a
      common interest, namely, the accomplishment of those high purposes
      which are the raison d’etre of the convention.” 14
There are four propositions in this statement which, as will be seen later,
have been considered very relevant to the identiﬁcation of a norm of jus
cogens. First, genocide is a crime that shocks the conscience of mankind.
Secondly, the principles underlying the Genocide Convention are accepted
as binding on all States, even in the absence of a treaty. Third, condemna-
tion of the crime of genocide is universal. Fourth, the Genocide Conven-
tion has a “purely humanitarian purpose” 15 that reﬂects “the most
elementary principles of morality” 16.


  14 Reservations to the Convention on the Prevention and Punishment of the Crime of

Genocide, Advisory Opinion, I.C.J. Reports 1951, p. 23.
  15 Ibid.
  16 Ibid.



218

310             separation of the chagos (sep. op. robinson)

   53. In 1966 in the South West Africa (Ethiopia v. South Africa; Liberia
v. South Africa) cases 17 the Court, by the casting vote of its President,
found that Ethiopia and Liberia had no jus standi to bring a claim against
South Africa for its violation of the various provisions of the Covenant of
the League of Nations and the terms of the Mandate in respect of
South West Africa, including practising apartheid in its administration of
South West Africa. It is fair to say that no decision of the Court has
received greater criticism than this Judgment. James Crawford, as he then
was, described the criticism as “severe and deserved” 18.

   54. Four years later, in the Barcelona Traction (Belgium v. Spain)
case, Belgium brought a claim against Spain by way of diplomatic protec-
tion in respect of losses allegedly suﬀered by Belgian shareholders of the
Barcelona Traction Light and Power Company, that was incorporated in
Canada and which had been declared bankrupt by a court in Spain. The
central issue was whether Belgium had standing to bring its claims on
behalf of Belgian shareholders. In a famous dictum the Court explained
the diﬀerence between obligations in the performance of which all States
have an interest and those in the performance of which all States do not
have an interest. The Court held that:

           “In particular, an essential distinction should be drawn between the
        obligations of a State towards the international community as a
        whole, and those arising vis-à-vis another State in the ﬁeld of diplo-
        matic protection. By their very nature the former are the concern of
        all States. In view of the importance of the rights involved, all States
        can be held to have a legal interest in their protection; they are obli-
        gations erga omnes.

           Such obligations derive, for example, in contemporary interna-
        tional law, from the outlawing of acts of aggression, and of genocide,
        as also from the principles and rules concerning the basic rights of the
        human person, including protection from slavery and racial discrim-
        ination. Some of the corresponding rights of protection have entered
        into the body of general international law (Reservations to the Con-
        vention on the Prevention and Punishment of the Crime of Genocide,
        Advisory Opinion, I.C.J. Reports 1951, p. 23); others are conferred by
        international instruments of a universal or quasi-universal charac-
        ter.” 19


   17 South West Africa (Ethiopia v. South Africa; Liberia v. South Africa), Preliminary
Objections, Judgment, I.C.J. Reports 1962, p. 347.
   18 James Crawford, “Dreamers of the Day: Australia and the International Court of

Justice”, Melbourne Journal of International Law, 2013, Vol. 14, p. 537.
   19 Barcelona Traction, Light and Power Company, Limited (New Application: 1962)

(Belgium v. Spain), Second Phase, Judgment, I.C.J. Reports 1970, p. 32, paras. 33-34.

219

311           separation of the chagos (sep. op. robinson)

   55. The signiﬁcance of the Barcelona Traction case is its recognition
that some rights and obligations do not only exist at a bilateral level or
even multilateral level; there are rights and obligations in the protection
and observance of which all States have a legal interest. In that regard the
Court referred to obligations erga omnes relating to “the basic rights of
the human person”. It also cited a passage from its Advisory Opinion in
Reservations to the Convention on the Crime of Genocide 20 (see para-
graph 52 above). The dictum therefore means that there is a wider public,
communitarian interest that international law recognizes and protects. In
fact the examples given by the Court indicate that the essence of obliga-
tions erga omnes is that they protect the fundamental values of the inter-
national community, such as those relating to respect for the inherent
dignity and worth of the human person, the prohibition of aggression and
genocide.

   56. Many scholars see this ﬁnding — which was not absolutely neces-
sary for the Court’s reasoning in the Judgment — as the Court compen-
sating for its decision in the 1966 South West Africa cases, a decision that
ignored the developments which had taken place in international law in
the ﬁeld of decolonization and, more generally, wider communitarian
interests. According to James Crawford, as he then was, the Court “was
in eﬀect apologizing for getting it wrong in 1966” 21. It has been suggested
that in Barcelona Traction the Court very much wanted to address jus
cogens, but avoided doing so and instead introduced the concept of obli-
gations erga omnes.



                    The Court’s Case Law on Jus Cogens
   57. In the North Sea Continental Shelf (Federal Republic of Germany/
Denmark; Federal Republic of Germany/Netherlands) cases in 1969, the
Court made it clear that it did not wish to enter into a discussion of jus
cogens or even less, to pronounce on it. While it would not have been
necessary for the Court to rule on the application of jus cogens in that
case, one can detect a kind of reluctance to engage with the topic of jus
cogens that many would say has become a feature of its work. Although
the North Sea Continental Shelf cases were decided a few months before
the adoption of the Vienna Convention on the Law of Treaties, (hereinaf-
ter “VCLT”), the Court would undoubtedly have been familiar with the
1966 Report of the International Law Commission on the Law of Trea-

  20  Reservations to the Convention on the Prevention and Punishment of the Crime of
Genocide, Advisory Opinion, I.C.J. Reports 1951, p. 23.
   21 James Crawford, “Multilateral Rights and Obligations in International Law”,

Collected Course of the Hague Academy of International Law, Brill, Leiden, Vol. 319,
pp. 410-411.

220

312             separation of the chagos (sep. op. robinson)

ties. That Report included a draft Convention on the Law of Treaties,
Article 50 of which addressed jus cogens.
   58. In the Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America) case the Court addressed jus
cogens as follows:
           “A further conﬁrmation of the validity as customary international
        law of the principle of the prohibition of the use of force expressed in
        Article 2, paragraph 4, of the Charter of the United Nations may be
        found in the fact that it is frequently referred to in statements by State
        representatives as being not only a principle of customary interna-
        tional law but also a fundamental or cardinal principle of such law.
        The International Law Commission, in the course of its work on the
        codiﬁcation of the law of treaties, expressed the view that ‘the law of
        the Charter concerning the prohibition of the use of force in itself
        constitutes a conspicuous example of a rule in international law hav-
        ing the character of jus cogens (paragraph (1) of the commentary of
        the Commission to Article 50 of its draft Articles on the Law of Trea-
        ties, ILC Yearbook, 1966-II, p. 247). Nicaragua in its Memorial on
        the Merits submitted in the present case states that the principle pro-
        hibiting the use of force embodied in Article 2, paragraph 4, of the
        Charter of the United Nations ‘has come to be recognized as
        jus cogens’. The United States, in its Counter-Memorial on the ques-
        tions of jurisdiction and admissibility, found it material to quote the
        views of scholars that this principle is a ‘universal norm’, a ‘universal
        international law’, a ‘universally recognized principle of international
        law’, and a ‘principle of jus cogens’.” 22
   59. The Court’s reasoning on the status of the prohibition of the use of
force is in three stages. First, the statements of many State representatives
conﬁrm that the prohibition of the use of force is a rule of customary
international law. Second, these statements also conﬁrm that the prohibi-
tion is “a fundamental or cardinal principle of that law”. Here the Court
might be understood as implying that the prohibition of the use of force
is a norm of jus cogens. Third, that latter conclusion is supported by the
Court apparently citing with approval the observation of the Interna-
tional Law Commission that the prohibition of the use of force is a norm
of jus cogens.


   60. Even though it is fair to infer from this paragraph that the Court
endorses the view that the prohibition of the use of force is a norm of jus
cogens, again, one can detect a slight hesitancy to become fully engaged
in a discussion of that norm. Certainly, the Court does not delve deeply
into the content of the norm of jus cogens, and its recognition that the

   22 Military and Paramilitary Activities in and against Nicaragua (Nicaragua v. United
States of America), Merits, Judgment, I.C.J. Reports 1986, pp. 100-101, para. 190.

221

313             separation of the chagos (sep. op. robinson)

prohibition of the use of force is a norm of jus cogens can only be
described as oblique.
   61. In Armed Activities on the Territory of the Congo (Democratic
Republic of the Congo v. Rwanda), the Court had to consider the relation-
ship between peremptory norms of general international law and consent
to its jurisdiction. The Court referred to the following passage from its
1951 Advisory Opinion on Reservations to the Convention on the Crime of
Genocide (see paragraph 52, above) that may be said to provide an insight
into the Court’s views on the jurisprudential underpinnings of a norm of
jus cogens:
           “The ﬁrst consequence arising from this conception is that the prin-
        ciples underlying the [Genocide] Convention are principles which are
        recognized by civilized nations as binding on States, even without any
        conventional obligation. A second consequence is the universal chara-
        cter both of the condemnation of genocide and of the co-operation
        required ‘in order to liberate mankind from such an odious scourge’
        (Preamble to the Convention).” 23
In the very same paragraph, that is, paragraph 64 of Armed Activities on
the Territory of the Congo, the Court observed that the prohibition of
genocide was “assuredly” a norm of jus cogens. The Court identiﬁed two
principal features of jus cogens, namely it is a norm that is recognized as
binding on States, irrespective of a treaty obligation to do so, and it has
a universal character in that it is applicable to all States.

  62. In his separate opinion in Armed Activities on the Territory of the
Congo 24, Judge ad hoc Dugard commented that this was the ﬁrst time the
Court had expressly embraced the concept of jus cogens, pointedly adding
that this was so even though it had in the past endorsed the notion of
obligations erga omnes 25.

   63. In Application of the Convention on the Prevention and Punishment
of the Crime of Genocide (Bosnia and Herzegovina v. Serbia and
Montenegro) 26, and Application of the Convention on the Prevention and
Punishment of the Crime of Genocide (Croatia v. Serbia) 27, the Court, by
referring to its earlier ﬁnding in Armed Activities on the Territory of the

   23 Reservations to the Convention on the Prevention and Punishment of the Crime of
Genocide, Advisory Opinion, I.C.J. Reports 1951, p. 23.
   24 Armed Activities on the Territory of the Congo (New Application: 2002) (Democratic

Republic of the Congo v. Rwanda), Jurisdiction and Admissibility, Judgment, I.C.J. Reports
2006, p. 32, para. 64.
   25 Ibid., separate opinion of Judge ad hoc Dugard, p. 87, para. 4.
   26 Application of the Convention on the Prevention and Punishment of the Crime of

Genocide (Bosnia and Herzegovina v. Serbia and Montenegro), Judgment, I.C.J. Reports
2007 (I), p. 111, para. 161.
   27 Application of the Convention on the Prevention and Punishment of the Crime of Geno-

cide (Croatia v. Serbia), Judgment, I.C.J. Reports 2015 (I), p. 47, para. 87.

222

314            separation of the chagos (sep. op. robinson)

Congo that the prohibition of genocide was “assuredly” a peremptory
norm of international law, must be taken as conﬁrming that ﬁnding. In
fact, in its 2015 Judgment in Application of the Convention on the Preven-
tion and Punishment of the Crime of Genocide, the Court went further and
found that “the prohibition of genocide has the character of a peremp-
tory norm (jus cogens)” 28. It also cited the well-known passage from the
1951 Reservations to the Convention on the Crime of Genocide Advisory
Opinion (see paragraph 52, above) which has been frequently relied on
for its identiﬁcation of the features of jus cogens. In Prosecutor v. Jelisić,
a trial chamber of the International Criminal Tribunal for the former
Yugoslavia held that, in the Reservations to the Convention on the Crime
of Genocide Advisory Opinion, the International Court of Justice went
beyond the identiﬁcation of the prohibition of genocide as a customary
norm and placed it “on the level of jus cogens because of its extreme
gravity” 29.


   64. The values stressed in the 1951 Advisory Opinion in the Reserva-
tions to the Convention on the Crime of Genocide and conﬁrmed 55 years
later in Armed Activities on the Territory of the Congo (2006), and again
54 and 64 years later in the Application of the Convention on the Preven-
tion and Punishment of the Crime of Genocide (2007, 2015) cases, concern
the inherent dignity of the human person and thus, fundamental human
rights; it is in that context that we ﬁnd references to “purely humanitarian
and civilizing purpose” and “the most elementary principles of morality”.
The 1951 Advisory Opinion therefore, although not containing any
express reference to jus cogens, provides clear signposts and indicia for
the identiﬁcation of norms that are jus cogens.

   65. In Legality of the Threat or Use of Nuclear Weapons, Advisory
Opinion, the Court observed that “[t]he question whether a norm is a part
of the jus cogens relates to the legal character of the norm” 30. It decided
not to determine whether norms of international humanitarian law are
part of jus cogens. In the Court’s view the General Assembly’s request for
its advice related to the applicability of principles and rules of humanitar-
ian law in relation to the use of nuclear weapons and not to the legal
character of those norms. The Court found that “the fundamental rules
[of humanitarian law] are to be observed by all States whether or not they
have ratiﬁed the conventions that contain them, because they constitute
intransgressible principles of international customary law” 31. While
scholars have pondered over the meaning of the biblical sounding phrase,

   28 I.C.J. Reports 2015 (I), p. 47, para. 87.
   29 ICTY, IT-95-10-T, 14 December 1999, p. 18, para. 60.
   30 Legality of the Threat or Use of Nuclear Weapons, Advisory Opinion, I.C.J. Reports

1996 (I), p. 258, para. 83.
   31 Ibid., p. 257, para. 79.



223

315             separation of the chagos (sep. op. robinson)

“intransgressible principles”, the better view is that the Court was not just
addressing rules of customary international law, but peremptory norms
of general international law. Here again, the Court, notwithstanding its
explanation for not dealing with jus cogens, appears to exhibit a reluc-
tance to get to the heart of that concept.


  66. In Questions relating to the Obligation to Prosecute or Extradite
(Belgium v. Senegal), we ﬁnd the clearest explanation to date of the
Court’s view of the kind of evidence needed to substantiate a ﬁnding that
a norm of general international law has become a peremptory norm
within the meaning of Article 53 of the VCLT. Paragraph 99 of the
Court’s Judgment is set out below:

           “In the Court’s opinion, the prohibition of torture is part of cus-
        tomary international law and it has become a peremptory norm (jus
        cogens).
           That prohibition is grounded in a widespread international practice
        and on the opinio juris of States. It appears in numerous international
        instruments of universal application (in particular the Universal Dec-
        laration of Human Rights of 1948, the 1949 Geneva Conventions for
        the protection of war victims; the International Covenant on Civil
        and Political Rights of 1966; General Assembly resolution 3452/30 of
        9 December 1975 on the Protection of All Persons from Being Sub-
        jected to Torture and Other Cruel, Inhuman or Degrading Treatment
        or Punishment), and it has been introduced into the domestic law of
        almost all States; ﬁnally, acts of torture are regularly denounced
        within national and international fora.” 32

Article 53 of the Vienna Convention provides that jus cogens is a norm of
general international law that is peremptory. In principle this means that
any of the three sources of law set out in Article 38 (1) (a), (b) and (c)
of the Court’s Statute can give rise to a peremptory norm of general inter-
national law. However, peremptory norms of general international law
most usually derive from rules of customary international law. Treaties,
of course, will not — in and of themselves — give rise to peremptory
norms, but when they contain provisions that reﬂect rules of customary
international law, those provisions may become peremptory norms of
general international law. The ﬁrst sentence of this paragraph addresses
the growth (“has become”) of the prohibition of torture, as part of cus-
tomary international law and thus, general international law, into a
peremptory norm (jus cogens).


   32Questions relating to the Obligation to Prosecute or Extradite (Belgium v. Senegal),
Judgment, I.C.J. Reports 2012 (II), p. 457, para. 99.

224

316          separation of the chagos (sep. op. robinson)

   67. The Court cites several instruments of universal application as evi-
dence of State practice and opinio juris suﬃcient to establish that the pro-
hibition of torture is a peremptory norm of general international law. An
examination of the various instruments cited by the Court, which include
the Universal Declaration of Human Rights and the ICCPR, shows that
the prohibition of torture, which is part of customary international law,
has become a peremptory norm. That is so because they all reﬂect the
values that the Court identiﬁed in the often cited passage from the
1951 Reservations Advisory Opinion (see paragraph 52 above). These are
values that protect a wider communitarian interest rather than the inter-
est of individual States. The instruments are also very widely accepted by
States, thereby signifying acceptance and recognition of the non-dero-
gability of the norm prohibiting torture.


   68. In paragraph 99 the Court also identiﬁes the inclusion of the pro-
hibition of torture in the domestic laws of many States and the regular
denunciation of acts of torture in national and international fora as mat-
erial with an evidentiary value in determining the jus cogens character
of the prohibition of torture.

   69. The ﬁrst sentence in paragraph 99 refers to the prohibition of tor-
ture as part of customary international law and also as a peremptory
norm. The next and longer sentence begins with the words, “[t]hat prohi-
bition”, giving rise to some uncertainty as to whether the various eviden-
tiary material that follows relates to the prohibition of torture as part of
customary international law or as a norm of jus cogens. The Court had
already noted in paragraph 97 that the parties in the case had agreed that
acts of torture are regarded by customary international law as interna-
tional crimes, independently of the Torture Convention. It is therefore
reasonable to conclude that the prohibition that is referred to in the lon-
ger sentence relates to the prohibition of torture as a peremptory norm.
Of course, it is possible that it could relate to the prohibition of torture
both as a part of customary international law and as a peremptory norm.
The ﬁrst view is to be preferred, and would seem to be a necessary one for
the approach taken in this Opinion, since the jus cogens requirement of
recognition and acceptance by the international community of States as a
whole of the non-derogability of the norm does not apply to a norm of
customary international law.



      Evidentiary Material Supporting the Jus Cogens Character of
                    the Right to Self-Determination
   70. The separate opinion now turns to an examination of the eviden-
tiary material that substantiates the characterization of the right to self-

225

317          separation of the chagos (sep. op. robinson)

determination as a norm of jus cogens, substantially following the
approach in paragraph 99 of the Obligation to Extradite or Prosecute.


1. International instruments of universal application
  71. Below are international instruments referring to the right to self-
determination:
(a) The right to self-determination is a Charter right. Not only is it set
    out in the Charter, it is reﬂected in Article 1, paragraph 2, as one of
    the purposes of the United Nations. The Charter identiﬁes this pur-
    pose as “to develop friendly relations among nations based on respect
    for the principle of equal rights and self-determination of peoples”.
    The purposes of the Charter have a very special signiﬁcance in the
    architecture established by the United Nations after the Second
    World War for the maintenance of international peace and security.
    The development of friendly relations among States is an important
    part of this system. This Opinion has already referred to the Court in
    Military and Paramilitary Activities in and against Nicaragua citing
    the International Law Commission’s statement in its commentary on
    Article 50 of its draft Articles on the Law of Treaties that the prohi-
    bition of the use of force is a norm of jus cogens. This is a strong
    authority for concluding that a norm that derives from the Charter
    and which, in particular, reﬂects a purpose of the United Nations, as
    does the right of peoples to self-determination in Article 1, para-
    graph 2, of the Charter, is very likely to warrant characterization as
    jus cogens.



(b) Unsurprisingly, the 1970 Friendly Relations Declaration includes the
    principle of equal rights and self-determination of peoples as a prin-
    ciple of international law relating to friendly relations and co-
    operation among States, and imposes a duty on States to take the
    necessary action to promote the realization of that principle. In the
    Legal Consequences of the Construction of a Wall Advisory Opinion,
    the Court referred to this duty. In paragraph 148 of its current Advi-
    sory Opinion, the Court also refers to this principle, pointing out that
    consequent to the Charter making the principle of equal rights and
    self-determination one of the purposes of the United Nations, it then
    included provisions to “enable non-self-governing territories ulti-
    mately to govern themselves”.


(c) United Nations Declaration on the Elimination of All Forms of
    Racial Discrimination — General Assembly resolution 1904 of

226

318           separation of the chagos (sep. op. robinson)

    20 December 1963 — the fourth preambular paragraph refers to the
    Declaration on the Granting of Independence to Colonial Peoples
    and Countries, that is, 1514.
(d) In 1966, the General Assembly adopted the ICCPR and the ICESCR.
    Paragraph 1 of Article 1 of both Covenants is identical to paragraph 2
    of 1514. In its Advisory Opinion, the Court cited the two Covenants,
    indicating that paragraph 1 common to both Covenants aﬃrms the
    right to self-determination. It has already been explained earlier in
    this separate opinion that the fact that the Advisory Opinion is con-
    ﬁned to the right to self-determination in the context of decoloniza-
    tion does not in any way render the two Covenants irrelevant. The
    basis for the second paragraph in 1514 and Article 1, paragraph 1, of
    the Covenants is the same: respect for the inherent dignity and worth
    of the human person. This common basis points to the indivisibility
    of the rights set out in the two Covenants on the one hand and the
    rights addressed by the second paragraph of 1514 on the other. The
    entry into force of the two Covenants after the relevant date of 1968
    becomes less important for the following reasons. First, the rights
    which the two Covenants entrench are based on the fundamental right
    of all peoples to self-determination as reﬂected in common Article 1,
    paragraph 1, of the Covenants and paragraph 2 of 1514; that right
    had crystallized as a customary rule before 1968. Second, General
    Assembly resolution 2200 A which annexed the two Covenants
    received extremely strong support, having both been adopted unani-
    mously by a body which at that time had 106 Member States.




(e) General Comment No. 12 of the United Nations Human Rights
    Committee, established pursuant to the ICCPR, adopted on 13 March
    1984 stated that
         “the right of self-determination is of particular importance because
         its realization is an essential condition for the eﬀective guarantee
         and observance of individual human rights and for the promotion
         and strengthening of those rights. It is for that reason that
         States . . . placed this provision as Article 1 apart from and before
         all of the other rights in the two Covenants.”
      There can hardly be any value requiring more protection than that
      relating to respect for the inherent dignity and worth of the human
      person. The two Covenants seek to provide that protection. How can
      a norm that is essential — some say indispensable — for the enjoy-
      ment of all the rights in the two Covenants be anything other than a
      compelling right from which, in the wider public interest of the inter-
      national community, no derogation is permitted?


227

319          separation of the chagos (sep. op. robinson)

(f) In 1993, the Second World Conference on Human Rights adopted
    the Vienna Declaration and Programme of Action, paragraph 2 of
    which provided, inter alia, that “the World Conference on Human
    Rights considers the denial of the right of self-determination as a
    violation of human rights and underlines the importance of the eﬀec-
    tive realisation of this right”.
(g) In resolution 61/295 of 13 September 2007, the General Assembly
    adopted the United Nations Declaration on the Rights of Indigenous
    Peoples which aﬃrmed “the fundamental importance of the right to
    self-determination of all peoples, by virtue of which they freely deter-
    mine their political status and freely pursue their economic, social and
    cultural development”.
(h) By resolution 2106 (XX), the fourth preambular paragraph of the
    International Convention on the Elimination of All Forms of Racial
    Discrimination, adopted by the General Assembly on 21 December
    1965, aﬃrms the right to self-determination as follows:

           “Considering that the United Nations has condemned coloni-
        alism and all practices of segregation and discrimination associ-
        ated therewith, in whatever form and wherever they exist, and
        that the Declaration on the Granting of Independence to Colonial
        Countries and Peoples of 14 December 1960 (General Assembly
        resolution 1514 (XV)) has aﬃrmed and solemnly proclaimed the
        necessity of bringing them to a speedy and unconditional end.”

(i) General Assembly resolution 1803 of 14 December 1962 — the sec-
    ond preambular paragraph refers to the instruction given to the Com-
    mission on Permanent Sovereignty over Natural Resources to con-
    duct a survey of the status of permanent sovereignty over natural
    wealth and resources as a basic constituent of the right to self-
    determination.

(j) The Vienna Convention on Succession of States in respect of Trea-
    ties — the sixth preambular paragraph refers to the principles of inter-
    national law embodied in the Charter such as the principle of equal
    rights and self-determination of peoples.
(k) The International Convention on the Suppression and Punishment of
    the Crime of Apartheid — General Assembly resolution 3068,
    30 November 1973 — the third preambular paragraph refers to 1514.

The instruments referred to above that were adopted after 1968 are all
conﬁrmatory of the right to self-determination. Following the approach
of the Advisory Opinion in paragraph 143, reference may be made to,
and reliance placed, on them.


228

320           separation of the chagos (sep. op. robinson)

2. The views of States
   72. States have on many occasions expressed the view that the right to
self-determination is a norm of jus cogens:
(a) At the Vienna Conference on the Law of Treaties 1968-1969, various
    States made that assertion — the Soviet Union and several developing
    countries. On the occasion of the adoption of the Friendly Relations
    Declaration many countries also made the same assertion.

(b) In 1979 there was a very telling statement from the Legal Adviser to
    the United States State Department contained in a memorandum to
    the Acting Secretary of State, Warren Christopher. In that memoran-
    dum, the United States Legal Adviser expressed the view that the
    Soviet Union’s invasion of Afghanistan was contrary to Article 2,
    paragraph 4, of the Charter as well as to the principle of self-
    determination of peoples. Given that Article 2 (4) was to be consid-
    ered a peremptory norm of international law, he indicated that the
    1978 Treaty between the USSR and Afghanistan was null and void
    by virtue of its conﬂict with a norm of jus cogens. Antonio Cassese
    describes this statement as “a very skilful and subtle way of elevating
    self-determination — albeit in an indirect and roundabout way — to
    the rank of jus cogens” 33.

3. Views of international bodies and scholars
   73. While it is principally State-oriented action, such as United Nations
resolutions and multilateral conventions, that should be relied on to
establish the right of self-determination as a norm of jus cogens — and
this is so because Article 53 describes a peremptory norm of general inter-
national law as “one that is accepted and recognized by the international
community of States as a whole” (my emphasis) — reference may also be
made to inﬂuential views of certain international bodies and learned
scholars:

(a) Although the work of the International Law Commission on peremp-
    tory norms of general international law (jus cogens) is not yet con-
    cluded, it is noted that the Special Rapporteur has on several occa-
    sions in his reports described the right to self-determination as a
    peremptory norm, for example, paragraphs 92, 97, and 99 of his Third
    Report.
(b) In that regard, paragraph 3 of the 1966 International Law Commis-
    sion’s commentary on Article 50 of the VCLT addressed, inter alia,
    the question whether the Commission should provide an illustrative

  33 Antonio Cassese, Self-Determination of Peoples: A Legal Reappraisal, Cambridge
University Press, 1995, p. 138.

229

321           separation of the chagos (sep. op. robinson)

      list of norms of jus cogens. It was decided not to do so. However,
      paragraph 3 of the Commentary on Article 50 indicated that some
      members of the Commission expressed the view that if examples were
      given, treaties violating the principle of self-determination should be
      included. Similarly, paragraph 5 of the International Law Commis-
      sion’s 2001 Commentary on Article 40 of the draft Articles on
      Responsibility of States for Internationally Wrongful Acts, identiﬁes
      the right to self-determination as a peremptory norm that is “clearly
      accepted and recognised” 34.

(c) Another example is James Crawford’s (as he then was) description of
    1514 as having “a quasi-constitutional status in international law
    which is similar to the Universal Declaration on Human Rights and
    the Charter itself” 35. To place the right to self-determination in the
    same company as the Universal Declaration and the Charter is to put
    one’s estimation of the status of the right at the very highest level.


                             Article 53 of the VCLT
  74. Article 53 of the VCLT states:
               “Treaties conﬂicting with a peremptory norm of
                  general international law (‘jus cogens’)
         A treaty is void if, at the time of its conclusion, it conﬂicts with a
      peremptory norm of general international law. For the purposes of
      the present Convention, a peremptory norm of general international
      law is a norm accepted and recognized by the international commu-
      nity of States as a whole as a norm from which no derogation is
      permitted and which can be modiﬁed only by a subsequent norm of
      general international law having the same character.”
   75. This Article, which gave rise to so much controversy at the Vienna
Conference on the Law of Treaties, is fairly straightforward in its presen-
tation and meaning. There are four points to be made. First, the conse-
quence of a breach of the norm by a treaty is that the treaty is rendered
void. This was a seminal development in international law, based on the
traditional principle of sovereignty of States, and in particular, in the law
of treaties in which the principle of pacta sunt servanda is paramount.
Ultimately the controversy at the Conference was resolved by the inser-
tion of Article 66 in the Convention giving to a party to a dispute con-
cerning the application of jus cogens to a particular treaty the right to
bring that dispute to the International Court of Justice. Second, the norm

  34 “Commentary on the draft Articles on Responsibility of States for Internationally

Wrongful Acts”, Yearbook of the International Law Commission, 2001, p. 85, para. 5.
  35 James Crawford, The Creation of States in International Law (2nd ed.), Oxford

University Press, 1979, p. 604.

230

322          separation of the chagos (sep. op. robinson)

in question must be a norm of general international law and must obvi-
ously meet the requirements for that status. As we have seen, it is most
usually norms of customary international law that become peremptory
norms of general international law. Third, the norm in question must not
only be a norm of general international law; it must be a norm that is
accepted and recognized by the international community of States as a
whole as a norm from which no derogation is permitted. This is indeed
the most important criterion for the identiﬁcation of a norm of jus cogens.
The material set out by the Court in Obligation to Extradite or Prosecute
at paragraph 99 provides evidence of this acceptance and recognition in
relation to the prohibition of torture. What is required is acceptance and
recognition by the international community of States as a whole — an
important consideration, signifying that unanimity among all States is
not required. Fourth, the consequence of a norm being a peremptory
norm of general international law is that there can be no derogation from
it. This consequence goes to the core of a norm of jus cogens. It is the
distinguishing feature of such a norm.


   76. The foregoing analysis shows that there is a close relationship
between obligations erga omnes and a norm of jus cogens. Certainly both
norms reﬂect fundamental values of the international community. While
a jus cogens norm will always result in an obligation erga omnes, an erga
omnes obligation will not always reﬂect a norm of jus cogens.

  77. In light of the analysis of the case law of the Court and Article 53
of the VCLT, it is concluded that the right to self-determination is a norm
of jus cogens and had that status at the relevant period for the following
reasons:
(a) it is a norm of customary international law that has become a per-
    emptory norm of general international law, which is recognized and
    accepted by States as a whole even without conventional obligation
    to do so;
(b) it is a norm that reﬂects principles that have a moral and humanitar-
    ian underpinning, serving a wider public, communitarian purpose;

(c) it is a norm that protects one of the most fundamental values of the
    international community, namely, the obligation to respect the inher-
    ent dignity and worth of the human person, which forms the basis of
    the right of peoples to freely determine their political status on the
    bases set out in 1514. Indeed, as a right that is seen as essential
    for the enjoyment of all the rights entrenched in the ICCPR and
    ICESCR, how could it not be a norm of jus cogens?




231

323             separation of the chagos (sep. op. robinson)

(d) it is a norm that is universally applicable in that it applies to all
    States;
(e) the evidentiary material set out in paragraphs 71 to 73 above estab-
    lishes not only the existence of the norm of the right to self-
    determination as a rule of customary international law, but also as a
    peremptory norm of general international law; in particular, the
    instruments referred to show the recognition and acceptance by States
    of the non-derogability of the norm.
  78. A comment is warranted on the Court’s case law as a whole.

   79. In its case law, the Court’s reasoning on jus cogens is largely based
on the well-known passage of the 1951 Reservations to the Convention on
the Crime of Genocide Advisory Opinion, (paragraph 52 above) in which
the term jus cogens does not appear. That, of course does not invalidate
reliance on the passage.

   80. Scholars have argued that Barcelona Traction was an apology for
the 1966 Judgment on South West Africa. Given that that case estab-
lished obligations erga omnes — itself a concept closely related to jus
cogens — there would seem to be a historical, if not jurisprudential, con-
nection between the development of the law on jus cogens and the devel-
opment of the law on decolonization, which was at the heart of the
1966 Judgment in the South West Africa cases.
   81. There is no need to venture into the stormy seas of the debate con-
cerning the doctrinal basis of jus cogens: natural law or consent-based
positivism. However, there is an inescapable contrast between the strong
natural law tone of the 1951 Reservations case — “contrary to moral law”
and “the most elementary principles of morality” — and the more posi-
tivist, consent and evidence-based approach in Obligations to Extradite or
Prosecute. The contrast remains striking, notwithstanding the Court’s
description, 61 years later, of rules of international humanitarian law as
“the intransgressible principles of international customary law” in the
Legality of the Threat or Use of Nuclear Weapons. Twelve years before
that decision, a trial chamber of the International Criminal Tribunal for
the former Yugoslavia found that “most norms of international humani-
tarian law in particular those prohibiting war crimes, crimes against
humanity and genocide, are also peremptory norms or jus cogens i.e. of a
non-derogable and overriding character” 36. It may be that the doctrinal
controversy will be settled along the lines of Judge Bedjaoui’s declaration
in the Legality of the Threat or Use of Nuclear Weapons that




  36   Prosecutor v. Kupreškić, IT-95-16-T, para. 520.

232

324             separation of the chagos (sep. op. robinson)

        “[t]he resolutely positivist, voluntarist approach of an international
        law still current at the beginning of the century . . . has been replaced
        by an objective conception of international law, a law more readily
        seeking to reﬂect a collective juridical conscience and respond to the
        social necessities of States organized as a community” 37.

Here the eminent judge seems to be steering a course, avoiding the pitfalls
of both natural law and positivism and instead, mooring his approach to
an international law reﬂecting what he calls a “collective juridical con-
science”.
   82. The most striking feature of the Court’s case law is the apparent
reluctance that it reveals on the part of the Court to engage fully with the
subject of jus cogens, at times only ﬁnding its application in an indirect
and oblique manner, and at other times, not pronouncing on the applica-
tion of the norm. Consequently, the keen observer may conclude that,
despite ﬁnding the application of jus cogens several times in its work, the
Court’s embrace of the concept is somewhat hesitant.


        Application of the Norm of Jus Cogens in the Law of Treaties on
                   the Context of these Advisory Proceedings
   83. Having found that the right to self-determination is a norm of
jus cogens, the question arises whether there was a treaty between
the United Kingdom and the United States that conﬂicted with it. If that
is the case, that treaty would, pursuant to Article 53 of the VCLT, be
void.
   84. On 30 December 1966, the United Kingdom and the United States
adopted an Exchange of Notes constituting an Agreement concerning the
Availability for Defence Purposes of the British Indian Ocean Territory
(with Annexes) (“the 1966 Agreement”) 38. Paragraph 2 (a) of the
1966 Agreement provides:
          “In the case of the initial United States requirement for the use of
        a particular island the appropriate governmental authorities shall
        consult with respect to the time required by the United Kingdom
        authorities for taking administrative measures that may be necessary
        to enable any such defence requirement to be met.”



   37 Legality of the Threat or Use of Nuclear Weapons, Advisory Opinion, I.C.J. Reports
1996 (I), declaration of Judge Bedjaoui, p. 270, para. 13.
   38 Exchange of Notes constituting an Agreement between the Government of the

United Kingdom of Great Britain and Northern Ireland and the Government of the
United States of America concerning the Availability for Defence Purposes of the
British Indian Ocean Territory, United Nations, Treaty Series, 1967. Vol. 603, p. 274,
No. 8737.

233

325           separation of the chagos (sep. op. robinson)

  85. An Agreed Minute of the same date indicates that the following
agreement and understanding [was] reached:
         “With reference to paragraph 2 (a) of the Agreement, the admin-
      istrative measures referred to are those necessary for modifying or
      terminating any economic activity then being pursued in the islands,
      resettling any inhabitants, and otherwise facilitating the availability
      of the islands for defence purposes.”
   86. In addition to the 1966 Agreement imposing an obligation on the
United Kingdom to make the island available to the United States for
defence purposes, it also dealt with the collateral matter of the adminis-
trative measures that the United Kingdom would have to take in relation
to the discharge of that obligation. These measures are as much a part of
the 1966 Agreement as the United Kingdom’s agreement to make the
islands available for defence purposes. Signiﬁcantly the United Kingdom
was charged with the responsibility of the resettlement of the inhabitants.
Although the Agreed Minute speaks of resettlement, it necessarily implies
removal of the inhabitants prior to their resettlement. The Court’s Advi-
sory Opinion indicates that all the Chagossians were removed between
1967 and 1973.
   87. The objective of the 1966 Agreement to make the islands available
to the United States for defence purposes and the obligations incurred by
the United Kingdom under the Agreed Minute, including in particular,
resettlement of the Chagossians who had been removed, are all in conﬂict
with the right of the peoples of Mauritius including the Chagossians, to
self-determination. The Advisory Opinion makes clear that the essence of
this right is the obligation to respect the freely and genuinely expressed
will of colonial peoples as to their political status and economic, social
and cultural development. Nowhere in the proceedings is there any evi-
dence that the peoples of Mauritius, including the Chagossians, were con-
sulted and their freely and genuinely expressed will ascertained as to the
establishment of the military base on the islands of the archipelago,
and the removal and resettlement of the inhabitants of the islands.
Of course, the 1966 Agreement was concluded against the background
of the United Kingdom’s detachment of the Chagos Archipelago from
Mauritius some 13 months before, on 8 November 1965. The Court in
its Advisory Opinion has found that this act contravened the right
to self-determination. However, that ﬁnding does not mean that other
acts carried out in the decolonization process by the administering
Power did not also contravene the jus cogens norm of the right to self-
determination.


   88. The 1966 Agreement therefore conﬂicts with the right to self-
determination of the peoples of Mauritius including the Chagossians, and
is void by virtue of Article 53 of the VCLT, since that right is a norm of
jus cogens. The 1966 Agreement is incapable of producing any legal

234

326           separation of the chagos (sep. op. robinson)

eﬀects. According to the Monetary Gold principle, the Court will not
exercise jurisdiction where the legal interests of a third State would form
“the very subject-matter” of the claim 39. In my view, that principle would
not prevent the Court making a ﬁnding of voidness of the 1966 Agree-
ment in the circumstances of these proceedings.

Application of the Norm of Jus Cogens in the Law of State Responsibility
               in the Context of these Advisory Proceedings
   89. In its Advisory Opinion, the Court found that the detachment of
the archipelago by the United Kingdom was an unlawful act. The legal
consequences of an unlawful act that breaches a peremptory norm are
addressed by Articles 40 and 41 of the International Law Commission
draft Articles on Responsibility of States for Internationally Wrongful
Acts, 2001. These Articles, which would appear to reﬂect general interna-
tional law, relate to the consequences of serious breaches of an interna-
tional obligation. Article 41 is devoted to consequences of a serious
breach of an obligation arising under a peremptory norm of general inter-
national law. “Serious breach” is deﬁned as a “gross or systematic failure
by the responsible State to fulﬁl the obligation”. It is beyond question
that the United Kingdom’s detachment of the archipelago from Mauri-
tius is a gross failure on the part of the United Kingdom. States have an
obligation not to “recognize as lawful a situation created by a serious
breach within the meaning of Article 40, nor render aid or assistance in
maintaining that situation”. The Commentary to the Draft Articles makes
clear that this duty applies to all States, including the responsible State.
In the Legal Consequences of the Construction of a Wall, the Court found
that all States had a similar obligation in respect of the breach of the right
to self-determination, which it conﬁrmed as a right establishing obliga-
tions erga omnes.


                             Part III:
        The Question of Mauritius’ “Consent” to Detachment

   90. The principal ﬁndings of the Court in relation to this question are
set out in paragraph 172 of the Advisory Opinion. First, it is stated that
at the time of the “consent” to the detachment, Mauritius “was, as a col-
ony, under the authority of the United Kingdom”. The Court then cites a
passage from a report from the Committee of Twenty-Four to the eﬀect
that by the Constitution of Mauritius, it was the United Kingdom and its
representatives and not the people of Mauritius that had real power. Sec-
ond, it was the view of the Court that one could not speak of an interna-
tional agreement when one “party” to it “was under the authority of the

  39 Monetary Gold Removed from Rome in 1943 (Italy v. France, United Kingdom and
United States of America), Preliminary Question, Judgment, I.C.J. Reports 1954, p. 19.

235

327             separation of the chagos (sep. op. robinson)

latter”. Third, the Court concludes that, having reviewed the circum-
stances in which the Council of Ministers agreed in principle, the detach-
ment was not based on the “free and genuine expression of the will of the
people concerned”.

   91. In my view, the circumstances in which Mauritius is said to have
“consented” to the detachment may be seen as forming part of a single
transaction commencing with the meetings between the Mauritian Pre-
mier and the United Kingdom’s Prime Minister on 23 September 1965,
and ending with the Council of Ministers conﬁrming “agreement” with
the detachment on 5 November 1965. The Advisory Opinion does not
suﬃciently identify the particular circumstances which demonstrate that
the detachment was not based on the free and genuine expression of the
will of the people of Mauritius, including the Chagossians. The separate
opinion will now examine these particular circumstances.

  92. The Advisory Opinion referred to the meeting on 23 September
1965 between the Premier of Mauritius and the British Prime Minister,
and to the following brief that the Prime Minister’s Private Secretary sent
to him in advance of the meeting:
           “Sir Seewoosagur Ramgoolam is coming to see you at 10:00 tomor-
        row morning. The object is to frighten him with hope: hope that he
        might get independence; Fright lest he might not unless he is sensible
        about the detachment of the Chagos Archipelago . . . The key sentence
        in the brief is the last sentence of it on page three.” 40

The key last sentence read: “The Prime Minister may therefore wish to
make some oblique reference to the fact that H.M.G. have the legal right
to detach the Chagos by Order in Council, without Mauritius’ consent,
but this would be a grave step.” (Emphasis in original.)

   93. During the meeting at 10 a.m. on 23 September 1965, the British
Prime Minister made it abundantly clear to Sir Seewoosagur that he
could return to Mauritius “either with Independence or without it”
and that “the best solution of all might be Independence and detach-
ment by agreement” 41. Sir Seewoosagur was between the proverbial
rock and a hard place. He “agreed” to the excision in order to obtain
independence. The attempt by the United Kingdom to depict Mauri-
tius as misrepresenting what actually happened during the meeting is
   40 United Kingdom Colonial Oﬃce, Note for the Prime Minister’s Meeting with Sir Seewoo-
sagur Ramgoolam, Premier of Mauritius, PREM 13/3320 (22 September 1965), p. 1.
   41 United Kingdom Foreign Oﬃce, Record of a Conversation between the Prime

Minister and the Premier of Mauritius, Sir Seewoosagur Ramgoolam, at No. 10, Downing
Street, at 10 a.m. on Thursday, September 23, 1965, FO 371/184528 (23 September 1965),
p. 3.

236

328            separation of the chagos (sep. op. robinson)

not convincing; nor is the attempt to downplay the significance of the
meeting with the submission that “Mauritius focuses on a short inter-
nal minute prepared for the Prime Minister ahead of the meeting, and
also on a small part of the United Kingdom’s record of the meeting”.
September 23, 1965 was a dark day in British diplomacy; on that day
British colonial relations reached a nadir. The intent to bully, frighten
and coerce the Mauritian Premier was all too obvious. If one needs an
explanation of what was meant in paragraph 1 of 1514 by alien
subjugation, domination and exploitation, one need look no further
than the United Kingdom’s treatment of the Mauritian Premier.
The intent was to use power to frighten the Premier into submission.
It is wholly unreasonable to seek to explain the conduct of the
United Kingdom on the basis that it was involved in a negotiation and
was simply employing ordinary negotiation strategies. After all, this
was a relationship between the Premier of a colony and its administer-
ing Power. Years later, speaking about the so-called consent to the
detachment of the Chagos Archipelago Sir Seewoosagur is reported
to have told the Mauritian Parliament, “we had no choice” 42. It is
also reported that Sir Seewoosagur told a news organization, the
Christian Science Monitor that: “There was a nook around my neck. I
could not say no. I had to say yes, otherwise the [noose] could have
tightened.” 43 It is little wonder then that, in 1982, the Mauritian
Legislative Assembly’s Select Committee on the Excision of the Archi-
pelago concluded that the attitude of the United Kingdom in that meet-
ing could “not fall outside the most elementary deﬁnition of
blackmailing” 44.

   94. The Premier of Mauritius was appointed by the Governor under a
constitutional provision 45 that directed him to appoint as the Premier the
person in the Legislative Assembly who appeared to him to command the
support of the majority of the members of that Assembly. The people of
Mauritius gained adult suﬀrage in 1957. The Assembly consisted of
40 elected and 15 nominated members. It is possible that the Premier as
well as any decision that he made could be seen as reﬂecting the will of
the peoples of Mauritius, provided he was himself free and independent
in making decisions aﬀecting his people. But the circumstances in which
the Premier gave his “consent” to the detachment of the Chagos Archi-
pelago during his meeting with the British Prime Minister were wholly
antithetical and repugnant to the free expression of his own will. The gen-
eral atmosphere was one of intimidation and coercion. Therefore any
  42  Mauritius Legislative Assembly, Speech from the Throne — Address in Reply: State-
ment by the Prime Minister of Mauritius, 11 April 1979, p. 456.
   43 See reference to that statement in Mauritius Legislative Assembly, Reply to PQ

No. B/1141 (25 November 1980), p. 4223.
   44 Mauritius Legislative Assembly, Report of the Select Committee on the Excision of

the Chagos Archipelago, No. 2 of 1983, June 1983, para. 52 E.
   45 Mauritius (Constitution) Order 1964, 26 February 1964, Article 60 (1).



237

329            separation of the chagos (sep. op. robinson)

“consent” to the detachment given by the Premier in those circumstances
would not accord with what was required by the customary and peremp-
tory norm of the right to self-determination. That norm, as we have seen,
required the free and genuine expression of the will of the peoples as to
their political future. This subversion of Sir Seewoosagur’s personal will
meant that his decision could not reﬂect the collective will of the people
of Mauritius including the Chagossians.



   95. The United Kingdom argued that the Mauritian Council of Minis-
ters consented to the detachment on 23 September and on 5 November
1965. However, the Council of Ministers that gave its consent could not,
by virtue of the manner in which it was constituted, be seen as reﬂecting
the free and genuine expression of the will of the people. It simply was
not suﬃciently independent of the Governor to be capable of reﬂecting in
its decision-making the will of the peoples of Mauritius including the
Chagossians. The Council consisted of 10 to 13 members, the Chief Sec-
retary and the Premier. The members of the Council were appointed by
the Governor, after consultation with the Premier. They were persons
who were either elected or nominated members of the Legislative Assem-
bly, which consisted of 40 elected members and up to 15 members nomi-
nated by the Governor 46. The nominated members of the Legislative
Assembly held oﬃce at the pleasure of the Governor 47. The Governor
presided over the meetings of the Council and determined whether a
meeting could take place at all. Questions regarding membership of the
nominated members of the Council were determined by the Governor
acting in his discretion 48. Moreover, although under Section 59 of the
Constitution, the Governor was obliged to consult with the Council of
Ministers on policy matters, he was not obliged to do so in any situation
where, in his judgment, “Her Majesty’s service would sustain material
prejudice if the Council was consulted thereon” 49. The important point
about this Council is that every single member (even those elected) ulti-
mately owed his appointment to the Governor. There could be no Coun-
cil without the Governor. It is entirely possible that, showing scant regard
for democratic governance, the Council of Ministers could have been
constituted by the Governor with 13 persons nominated by him and hold-
ing oﬃce at his pleasure. The lack of real power by the representatives of
Mauritius has been highlighted by the Court in its reference to the Com-
mittee of Twenty-Four’s Report that in Mauritius power was eﬀectively


  46  Mauritius (Constitution) Order, Art. 27 (1). It also included the Speaker and the
Chief Secretary ex officio.
  47 Ibid., Art. 32 (1).
  48 Ibid., Art. 34 (1).
  49 Ibid., Art. 2. 59 (2).



238

330             separation of the chagos (sep. op. robinson)

in the hands of the United Kingdom and its representatives, and not the
representatives of Mauritius.
   96. Although the Governor’s appointment of members of the Council
of Ministers was done after consultation with the Premier, he had no
obligation to give eﬀect to any recommendation that might have been
made by the Premier. In those circumstances a decision of that Council
“consenting” to the detachment could never be taken as reﬂecting the free
and genuine expression of the will of the people. Structured as it was, it is
not unlikely that the Council would reﬂect the will of the Governor rather
than the will of the people. The Governor’s allegiance was not to the
people of Mauritius including the Chagossians but to Her Majesty. That
is why the Mauritius (Constitution) Order provided that the Governor
was not obliged to consult the Council in any situation where, in his view,
such consultation would prejudice Her Majesty’s service. On that basis
therefore the “consent” of the Council of Ministers to the detachment
amounts to nothing because it was not representative of the will of the
peoples of Mauritius including the Chagossians.

   97. No doubt it was the presence of undemocratic features in colonial
governance of the kind described above that prompted the General
Assembly to emphasize that the will of the people was to be ascertained
through “plebiscites or other recognized democratic means, preferably
under the auspices of the United Nations” 50. Principle IX of resolu-
tion 1541 (XV) of 15 December 1960 reiterates that integration should be
based on the result of the “freely expressed wishes of the territory’s peo-
ples acting with full knowledge of the change in their status, their wishes
having been expressed through informed and democratic processes,
impartially conducted and based on universal adult suﬀrage”.

   98. The United Kingdom also argued that the “consent” of Mauritius
to the detachment was given in the general election that was held in 1967.
The United Kingdom maintained that the political party which supported
the detachment won the majority in those elections and therefore this
meant there was no negative public reaction to the detachment. The real-
ity, however, is that by the time of the elections in 1967 the detachment
was a fait accompli in that it had already been carried out and the
United Kingdom had already entered into an agreement with the
United States of America for the archipelago to be used for defence pur-
poses for 50 years. In the election the people were not given the option of
retaining the archipelago as part of Mauritius with independence. That
election therefore cannot be seen as a reﬂection of the will of the peoples
of Mauritius, including the Chagossians, as to the detachment.

  99. The story of the Chagossians as told in these proceedings is in three
parts — the detachment of the archipelago in 1965, the Agreement to
  50   United Nations General Assembly res. 637 A (VII).

239

331          separation of the chagos (sep. op. robinson)

allow the United States to install a military base on the islands and the
removal of the Chagossians from the islands. Both in its several parts and
as a whole, this is a story of alien subjugation, domination and exploita-
tion, condemned by 1514, and which in every respect breached the jus
cogens right of the people of Mauritius, including the Chagossians, to
self-determination and independence.

  100. This analysis substantiates the conclusion of the Court that the
detachment was not based on the free and genuine expression of the will
of the people concerned.

                               Part IV:
                     The Plight of the Chagossians

   101. The Court’s Advisory Opinion devotes a section to what is
described as “the situation of the Chagossians”. Given the circumstances
in which they ﬁnd themselves some ﬁve and a half decades after the
detachment of the archipelago, it might be more appropriate to speak of
“the plight of the Chagossians”.
   102. The Chagossians are a people uprooted from their homeland and
taken against their will to other places, an act strikingly redolent of the
abduction of millions from Africa four centuries ago, their transportation
to other countries and enslavement to work on plantations. The majority
of Chagossians were forcibly removed. Others who had travelled outside
the archipelago for various purposes were prevented from returning.
Mr. Louis Olivier Bancoult, was born on Peros Banhos in 1964. His fam-
ily and himself had travelled to Mauritius for medical treatment. They
were prevented from returning to their home. Mr. Bancoult would have
left the archipelago when he was about one year old. He is the founder
and Chairperson of the Chagos Refugee Group and has been involved in
a representative capacity either directly or indirectly in all of the litigation
that has taken place since the Chagossians’ removal from the archipelago.
He has challenged the action of the United Kingdom Government in its
courts on several occasions over the last twenty years, the last case being
Bancoult No. 5, a decision of the United Kingdom’s Divisional Court on
8 February 2019. Mr. Bancoult, who deserves a prestigious international
award for the courage and tenacity he has shown on behalf of his people,
has not succeeded in any of his actions. Today, as the Court has said in
its Advisory Opinion, he and the other Chagossians have not been able to
return to their home as a result of United Kingdom laws and decisions of
its courts.


   103. A number of Chagossians attended the advisory proceedings in
the Great Hall of Justice. Ms Marie Liseby Elysé was one. She made a
statement for presentation to the Court. Since she would have only been
able to address the Court in Kreol and is unable to read a written state-

240

332           separation of the chagos (sep. op. robinson)

ment, her statement was presented in the form of a video recording. An
English translation of her speech was submitted to the Court. Ms Elysé
presents a human face in this distressing saga, an aspect of which — the
administration of the archipelago by the United Kingdom — the Court
has found must now be brought to an end.

  104. Below is the transcript of the statement by Ms Elysé — 14 August
2018:
         “My name is Liseby Elysé. I was born on 24 July 1953 in Peros
      Banhos. My father was born in Six Iles. My mother was born in Peros
      Banhos. My grandparents also were born there. I form part of the
      Mauritius delegation. I am telling how I have suﬀered since I have
      been uprooted from my paradise island. I am happy that the Interna-
      tional Court is listening to us today. And I am conﬁdent that I will
      return to the island where I was born.
         In Chagos everyone had a job, his family and his culture. But all
      that we ate was fresh food.
         Ships which came from Mauritius brought all our goods. We
      received our groceries. We received all that we needed. We did not
      lack anything. In Chagos everyone lived a happy life.
         But one day the administrator told us that we had to leave our
      island, leave our houses and go away. All persons were unhappy.
      They were angry that we were told to go away. But we had no choice.
      They did not give us any reason. Up to now we have not been told
      why we had to leave.
         But afterwards ships which used to bring food stopped coming. We
      had nothing to eat. No medicine. Nothing at all. We suﬀered a lot.
      But then one day, a ship called Nordvaer came. The administrator
      told us we had to board the ship, leaving everything, leaving all our
      personal belongings behind except a few clothes and go. People were
      very angry about that and when this was done, it was done in the
      dark. We boarded the ship in the dark so that we could not see our
      island. And when we boarded the ship, conditions in the hull of the
      ship were bad. We were like animals and slaves in that ship. People
      were dying of sadness in that ship.

         And as for me I was four months pregnant at that time. The ship
      took four days to reach Mauritius. After our arrival, my child was
      born and died. Why did my child die? For me, it was because I was
      traumatized on that ship, I was very worried, I was upset. This is why
      when my child was born, he died. I maintain we must not lose hope.
      We must think one day will come when we will return on the land
      where we were born. My heart is suﬀering, and my heart still belongs
      to the island where I was born.
         But nobody would like to be uprooted from the island where he
      was born, to be uprooted like animals.

241

333           separation of the chagos (sep. op. robinson)

         And it’s heart breaking. And I maintain justice must be done. And
      I must return to the island where I was born.
         Don’t you feel that it is heart breaking when someone is uprooted
      from his island like an animal and he does not know where he is being
      brought?
         And I am very sad. I still don’t know how I left my Chagos. They
      expelled us by force. And I am very sad. My tears keep rolling every
      day. I keep thinking I must return to my island. I maintain I must
      return to the island where I was born and I must die there and where
      my grandparents have been buried. In the place where I took birth,
      and in my native island.”
        I certify that this is an accurate translation from Kreol into English.
        Anirood Pursunon
        Deputy Permanent Secretary
        Prime Minister’s Oﬃce
        17 August 2018
   105. Ms Elysé’s statement paints a picture of a simple, happy and
almost idyllic life on the archipelago. It was her “paradise lost” that
Mr. Bancoult, just a year old when he left, has spent the last two decades
of his life trying to “regain”.
   106. Ms Elysé said that the conditions in the hull of the ship that trans-
ported the Chagossians from the archipelago were “bad”, and that they
were “like animals and slaves in that ship”. The irony of this statement
should not be lost on the international community, since some two centu-
ries before her ancestors had been brought to the island and enslaved to
work on coconut plantations; they were freed in the 1830s, but in the hull
of the ship she experienced another enslavement.

   107. The right to return to one’s country is a basic human right pro-
tected by Article 12 of the ICCPR. It is the humanity of the Chagossians
that has been violated. The 1951 Reservations to the Convention on the
Crime of Genocide Advisory Opinion speaks about that humanity when it
refers to conduct “contrary to moral law” and a purpose that “endorses
the most elementary principles of morality”. The Court in the well-known
passage of which these phrases are a part, identiﬁes the very essence of a
norm of jus cogens and an obligation erga omnes: principles that protect
the fundamental values of the international community.


  108. In Secretary of State for the Foreign and Commonwealth Affairs v.
The Queen (on application of Bancoult, 2007 EWCA Civ. 498), Judge
Sedley spoke persuasively of the right to return to one’s home when he
said in the Court of Appeal judgment:
        “The point is that the two Orders in Council negate one of the most
      fundamental liberties known to human beings, the freedom to return

242

334           separation of the chagos (sep. op. robinson)

      to one’s own homeland, however poor and barren the conditions of
      life, and contingent though return may be on the property rights of
      others; and that they do this for reasons unconnected with the well-
      being of the people aﬀected.”
  This judgment of the Court of Appeal that was in favour of Mr. Ban-
coult’s position was overturned by the House of Lords.
  109. The story of the Chagossians is a human tragedy that has no
place in the twenty-ﬁrst century. It is a story that would appear to bely
the greatest advance in international law since 1945: as a response to the
atrocities of the Second World War, the development of a body of law
based on respect for the inherent dignity and worth of the human person.
The United Kingdom itself was a signiﬁcant actor in that development,
which must now be made by all those concerned to work to the advan-
tage of the Chagossians.

   110. The Court has rightly taken note of the apology given by the
United Kingdom for the treatment of the Chagossians.
   111. The General Assembly identiﬁed the question of the resettlement
of the Chagossians as an issue on which it wished to be advised by the
Court. The Court, noting that this question relates to fundamental rights
of the individual, has remitted it to the General Assembly, stressing that
it should be taken into account during the completion of the decoloniza-
tion of Mauritius.

                                          (Signed) Patrick L. Robinson.




243

